Harry H. Chapman appeals from a judgment holding that the lease hereinafter referred to is valid and binding according to its terms. The printed record does not enable us to determine the nature of the proceeding but, according to the briefs, it was initiated by Mr. Chapman's petition "to substitute corrected plats for the plats then on file" of certain platted lake shore areas in Ramsey county, the title of which has been registered. That petition included a prayer for the cancelation of the lease in question.
Without motion or leave of court, the appellant filed an attempted dismissal of "such portion of his petition * * * as refers to the *Page 5 
so-called lease." Neither the petition nor the answer thereto has been printed. In their absence we cannot assume that they did not contain a prayer for affirmative relief; in fact counsel have assured us that they did include one. In that situation the attempted summary dismissal, without leave of court, was futile and the trial court was at liberty to disregard it.
Aside from the attempted dismissal, the printed record includes nothing but the findings, conclusions of law and order for judgment and they properly enough present appellant's claim that the lease is invalid on its face. The findings set out that document in full and the conclusions of law and order for judgment confirm it as legal and binding according to its terms.
That lease was executed April 9, 1921, by appellant Chapman and others as lessors to George C. Lambert, Fred Foerster and L.L. Erickson as lessees and "trustees as hereinafter set forth." It covered a lake shore tract and apparently was intended to make thereof a sort of common for the benefit of summer residents on specified adjacent and nearby lots. The lease recites the payment of one dollar and other valuable consideration by the lessees. The lessees bound themselves to "take and accept the leasehold above described in trust for the private use and benefit of the property owners" in a definitely described area "and such other property owners along the shore of Lake Owasso as said trustees, expressing the wishes of a majority of the owners above mentioned, may include in the benefits of the trust." The lessees were authorized to erect and maintain a fence and hedge on the north line of the tract and to exclude "any and all unauthorized persons and to maintain trespass against the same." They were bound not to erect a public bath house on the north side of the tract.
The asserted invalidity of the lease is predicated upon the claim that, in violation of the statute, it suspends the absolute power of alienation of the land in question for a fixed period and without reference to lives in being. If the lease were open to that charge it would be void. Rong v. Haller, 109 Minn. 191,123 N.W. 471, 806, 26 L.R.A. (N.S.) 825. But we are of the opinion that it is not. *Page 6 
The lessors and their successors in interest are not prevented from conveying absolutely the fee or anything less subject to the lease. It is equally clear that the trustees may join with the beneficiaries at any time and surrender all rights thereunder to the lessees or their successors in interest or transfer them to others. So it is entirely possible for one at any time, so far as the lease is concerned, to acquire the title in fee simple to all the property covered thereby. While the lease is for 25 years and for the benefit of the owners of certain property, there is nothing to prevent one of such owners from depriving his property of further benefit under the lease. That is an alienable right and if any owner parts with it as to his property, his successors in title are bound.
Other questions are argued in the briefs but the foregoing covers the whole case as finally submitted.
Judgment affirmed.